



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dexter, 2013
    ONCA 744

DATE: 20131211

DOCKET: C55611

Weiler, MacFarland and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Brian Dexter

Appellant

Mark Halfyard, for the appellant

David Lepofsky, for the respondent

Heard: November 7, 2013

On appeal from the judgment of Justice Robert W. Beninger
    of the Ontario Court of Justice, dated February 9, 2012.

Weiler J.A.:

A.

overview

[1]

In the early morning hours of June 25, 2009, after a night of drinking,
    the appellant and three of his friends were driving home from their outdoor gathering
    place in his car, a sporty 1989 Pontiac Firebird Formula.  The erratic manner
    in which the car was being driven attracted the attention of the police and the
    driver sped up to avoid pursuit.  The driver crashed the car into a wooded area
    where it landed on its roof.

[2]

The appellant was convicted by the trial judge of the following offences
    under the
Criminal Code
: two counts of impaired driving causing bodily
    harm (s. 255(2)), two counts of flight from police causing bodily harm (s.
    249.1(3)), and two counts of dangerous driving causing bodily harm (s. 249(3)).
     Other related charges were conditionally stayed pursuant to the principle in
R.
    v. Kienapple
, [1975] 1 S.C.R. 729.

[3]

The sole issue at trial was whether the Crown had proven beyond a
    reasonable doubt that the appellant was driving the car at the material time.  Each
    of the other three occupants of the car testified for the Crown that the
    appellant was the driver.  The appellant asserted that he was not.

[4]

In closing submissions, the Crown contended that the appellants counsel
    had breached the rule in
Browne v. Dunn
(1893), 6 R. 67 (H.L.) when
    cross-examining the other occupants of the car.  The rule requires a
    cross-examiner to give notice to a witness whose credibility the cross-examiner
    intends to impeach later.  The trial judge agreed that the rule had been
    breached and took that into account in rejecting the appellants evidence.  The
    appellant asserts that the trial judge erred in doing so.

[5]

Defence counsel also sought to challenge the evidence of the Crowns
    witnesses as being unreliable due to their consumption of alcohol.  In
    assessing the reliability and credibility of these witnesses, the trial judge
    considered the fact that their description of the appellants driving just
    before the accident was consistent with the account of Police Constable Stephen
    Bates, the police officer who observed the car being driven erratically and
    pursued it briefly.  The appellant asserts that the trial judge erred in using
    the evidence of Officer Bates to confirm the testimony of the other three
    witnesses.

[6]

Based on these alleged errors, the appellant asks that his conviction be
    quashed and a new trial, before a court composed of a judge and jury, be
    ordered.

[7]

For the reasons that follow I am of the opinion that the trial judge did
    not err in his treatment of the evidence and I would dismiss the appeal.

B.

FACTS

[8]

The sequence of events leading up to the crash is as follows.  At the
    beginning of the evening, the appellant was drinking with the three
    complainants, Billingsley, Rainford and Munro, at an apartment in which two of
    them lived.  At some point, the four set out to replenish their beer supply.  The
    appellant was driving.  The other three men were passengers.  After buying more
    beer, the appellant drove the men to the Burnt River dam.  He admits to
    drinking while driving to the dam.

[9]

At the dam, the appellant, Billingsley and Munro got out of the car to
    drink by the rapids.  Rainford stayed in the car because the bugs were bad. 
    After about fifteen minutes, Rainford got out of the car and told the others it
    was time to go.  Five minutes later they got back in the car and continued
    driving.

[10]

At around 1:00 a.m., Officer Bates noticed the car driving erratically.  He
    pursued it with emergency lights and a siren.  However, the car fled at such a
    high speed that Officer Bates aborted pursuit because it put his safety and
    that of the public at risk.  He did not observe who was driving.

[11]

Officer Bates received an accident call approximately 20 minutes later.  The
    appellants car had crashed three kilometres away from where the officer had
    observed it earlier.  The appellant and the other three occupants of the car
    were injured.  At the time of trial, these three were jointly involved in a
    civil suit against the appellant over their injuries from the car crash.

[12]

The crucial issue at trial was the identity of the driver when the men
    left the Burnt River dam.  Billingsley, Rainford and Munro testified that the
    appellant was the only person to drive the car that night.  The appellant testified
    that by the time they were ready to get back in the car to leave the dam, he
    felt ill and was too drunk to drive.  He said he moved the front drivers seat
    forward and passed out in the rear seat behind the driver.  Munro sat in the
    back beside him.  Otherwise he did not know where the others sat.

C.

TRIAL DECISION

[13]

The trial judge gave three reasons for rejecting the defence position
    that the appellant was not driving.  The first reason, which is not the subject
    of appeal, was based on inconsistencies in the appellants evidence.  The
    appellant gave contradictory evidence on whether he felt impaired when they
    left the Burnt River dam.  He also gave contradictory evidence on what he did
    or did not remember at the critical time before the crash.  In contrast, the
    testimony of the other occupants of the car, Billingsley, Rainford and Munro,
    was consistent on the essential point at issue; each testified that the
    appellant was the only person to drive his car that night.

[14]

The second reason the trial judge gave for rejecting the appellants
    evidence forms the first ground of appeal.  He determined that the defence had
    failed to adhere to the rule in
Browne v. Dunn
when cross-examining Billingsley, Rainford and Munro
    about who was driving when the men left the Burnt River dam.  In his reasons
    for judgment, the trial judge states:


There were three other men in the car, all of whom testified,
    and
the defendants evidence of what happened when he got back into the car
    at Burnt River was not specifically put to those witnesses.
All three
    witnesses were asked if the defendant had expressed an unwillingness to
    continue driving.  It was suggested to Mr. Rainford that somebody else drove
    the car after Burnt dam.  None of the three witnesses were asked to respond to
    the defendants account of having gotten into the backseat of the car behind
    the driver and either fallen asleep or passed out.  In assessing the
    defendants credibility, I am taking into account that central aspects of his
    testimony were not put to the other three occupants of the car.  On that point,
    I note
R. v. Marshall
, (2005), 200 C.C.C. (3d) series, page 179,
    Ontario Court of Appeal. [Emphasis added.]

The appellant submits that the rule in
Browne v. Dunn
was not breached, and even if it was, the trial
    judge erred in addressing the breach by failing to allow the witnesses to be
    recalled and in overemphasizing the breach when assessing the appellants
    credibility.


[15]

The third reason the trial judge gave, which forms the second ground of
    appeal, is that the accounts given by Billingsley, Rainford and Munro as to the
    sequence of events just before the car crash were confirmed by Officer Batess
    testimony.  This was one of the reasons he gave for concluding that, despite
    their state of intoxication, the three men were reliable and credible
    witnesses.

[16]

Based on these three reasons, the trial judge rejected the appellants
    evidence and concluded that he was, beyond a reasonable doubt, the only person to
    drive his car that night.

D.

DISCUSSION

(1)

Did the trial judge err in his application of the rule in
Browne v.
    Dunn
?

(a)

General Principles

[17]

The rule in
Browne v. Dunn
is not merely a
    procedural rule; it is a rule of trial fairness.  The rule was summarized by
    this court in
R. v. Henderson
(1999),
    44 O.R. (3d) 628 (C.A.), at p. 636 as follows:

This well-known rule stands
    for the proposition that if counsel is going to challenge the credibility of a
    witness by calling contradictory evidence, the witness must be given the chance
    to address the contradictory evidence in cross-examination while he or she is
    in the witness-box.

The
cross-examiner gives notice by first putting questions to the witness in
    cross-examination that are sufficient to alert the witness that the
    cross-examiner intends to impeach his or her evidence, and second, by giving
    the witness an opportunity to explain
why the contradictory
    evidence, or the inferences to be drawn from it, should not be accepted
:
    see the comments of Lord Herschell in
Browne v. Dunn
,
at pp. 70-71.

[18]

The application of the rule prevents a witness from being ambushed.  However,
    it does not require the cross-examiner to slog through a witnesss
    evidence-in-chief putting him on notice of every detail the defence does not
    accept: see
R. v. Verney
(1993), 67 O.A.C. 279, at para. 28.  Only
    the nature of the proposed contradictory evidence and its significant aspects need
    be put to the witness.

[19]

The rule is also a rule of common sense.  By enabling the trial judge to
    observe and assess the witness when he or she is confronted with contradictory
    evidence and given an opportunity to explain his or her position, the rule
    promotes the accuracy of the fact-finding process. In doing so, it enhances
    public confidence in the justice system.

[20]

The effect that a court should give to a breach of the rule in
Browne
    v. Dunn
will depend on a number of factors.  In deciding how to address a
    breach, a trial judge may consider:

·

The seriousness of the breach;

·

The context in which the breach occurred;

·

The stage in the proceedings when an objection to the breach was
    raised;

·

The response by counsel, if any, to the objection;

·

Any request by counsel to re-open its case so that the witness
    whose evidence has been impugned can offer an explanation;

·

The availability of the witness to be recalled; and

·

In the case of a jury trial, whether a correcting instruction and
    explanation of the rule is sufficient or whether trial fairness has been so
    impaired that a motion for a mistrial should be entertained.

Thus, the extent of the rules application is within
    the discretion of the trial judge after taking into account the circumstances
    of the case: see
R. v. Lyttle
,
    2004 SCC 5,
[2004] 1 S.C.R. 193, at para. 65;
R. v. Werkman
,
    2007 ABCA 130, 404 A.R. 378, at para. 9.

[21]

There are at least two permissive options to rectify the breach.  One
    is for the trial judge to take into account the failure to cross-examine when
    assessing a witnesss credibility and deciding the weight to be given to that
    witnesss evidence: see
Werkman
,
at paras. 9-11;
R. v. Paris
(2000)
,
    138 O.A.C. 287, at para. 22.  Another is to allow counsel to recall the witness
    whose evidence has been impeached without notice.  As Moldaver J.A. explained
    in
R. v. McNeill
(2000), 48 O.R. (3d) 212 (C.A.), at paras. 47-49,
    where the concern lies in the witnesss inability to present his or her side of
    the story, if the witness is available and the trial judge is satisfied that
    recall is appropriate, the trial judge ought to offer the aggrieved party that
    opportunity.  The mechanics of when and by whom the witness should be recalled
    should be left to the discretion of the trial judge.  If the aggrieved party
    who is offered this option declines it, then the trier of fact would simply
    decide whether to believe all, part or none of the [later] witnesss evidence
    regardless of whether the evidence was uncontradicted.

[22]

Deference is owed to a trial judges exercise of discretion in deciding
    how to deal with a breach of the rule unless error in principle is shown: see
R.
    v. Blom
(2002)
, 61 OR (3d)
    51 (C.A.), at para. 20.

[23]

I now turn to the application of these principles.  In this case the appellant
    submits that (1) he did not breach the rule; (2) if the rule was breached, the
    trial judge failed to adequately address the breach; and (3) the trial judge
    erred in placing too much emphasis on the breach.

(b)

Was the rule in
Browne v. Dunn
breached?

[24]

The appellant submits that in the circumstances, the rule was not
    breached because counsel for the defence suggested to all three complainants on
    cross-examination that the appellant expressed an unwillingness to drive at the
    dam.  He argues that while his version of events that he fell asleep in the backseat
    was not specifically put to them, it is clear from the witnesses evidence-in-chief
    that they would have denied the suggestion because they had testified that the
    appellant was the driver for the whole evening.

[25]

In my opinion, the rule was breached.  The suggestion that the appellant
    was unwilling to drive after the men had been at the dam was not sufficient
    to put the three witnesses on notice that the appellant would seek to impeach
    their evidence by testifying that he did not drive.  Although the appellant
    submits that it was clear from their evidence-in-chief that the witnesses would
    have denied the suggestion, not putting the question to Billingsley and Munro denied
    them the opportunity to explain how they knew that it was the appellant who was
    driving.

[26]

Rainford was the only witness that counsel for the defence did confront
    with the suggestion that someone else could have been driving.  He provided the
    explanation that the appellant continued to drive because the car was his
    baby and he would not have allowed someone else to drive it.

[27]

Earlier, Rainford testified in his examination-in-chief that after
    leaving the Burnt River dam, he passed out but awoke to hear the appellant
    screaming cops and then [f]uck that. Theyre not catching me.  During
    cross-examination, Rainford confirmed that the appellant yelled when he noticed
    the police cruiser pursuing his vehicle.  Rainford was not directly challenged
    on that aspect of his evidence, but his overall reliability and ability to
    recall what happened was, given the amount of alcohol he had consumed that
    night.

[28]

When the appellant testified, his counsel asked him about his reaction
    to the flashing police lights and screaming during re-examination. Defence
    counsel said, I dont want to put words in your mouth but, Im not leading
    you, but as you were asleep your evidence would be that you werent woken up by
    any of these flashing lights or screaming[?]  The appellant answered, Thats
    correct.  Had Rainford been confronted with the suggestion that the appellant
    was asleep so he could not have spoken the words Rainford attributed to him,
    Rainford might have explained that he recognized the appellants voice or offered
    some other explanation.

[29]

Because defence counsel failed to properly confront the three Crown
    witnesses with the appellants claim to be asleep in the back seat, they did
    not have the opportunity to explain fully why they knew he was driving.

(c)

Did the trial judge adequately address the breach?

[30]

The Crown did not object to the breach of the rule until closing
    submissions.  By the time the issue was raised, the defence had closed its
    case. The trial judge did not give counsel an opportunity to recall the
    witnesses.  The appellant submits that, in failing to raise the issue earlier, the
    Crown acted unfairly.

[31]

Courts are reluctant to interfere with the exercise of prosecutorial
    discretion in the conduct of a trial, particularly where, as here, the defence
    has caused the problem by breaching a rule of fairness.  This does not mean
    that the court is not concerned when the Crown waits until closing submissions
    to make the argument that the rule has been breached.  In
R. v. M. B.
,
    2009 ONCA 524, 251 O.A.C. 81, the court commented at para. 72 that it was
    significant that the Crown had waited until final argument to make its
Browne
    v. Dunn
argument and rejected the submission that the rule had been
    breached.  In
R. v. Giroux
(2006), 210 O.A.C. 50, the court suggested
    at para. 49 that it might have been preferable if the Crown had made a
Browne
    v. Dunn
objection to the accuseds evidence at the time it was tendered. 
    I endorse these comments.

[32]

The Crown is not an ordinary litigant.  In
Boucher v. The Queen,
[1955] S.C.R. 16,  Rand J. stated at pp. 23-24:

It cannot be over-emphasized that the purpose of a criminal
    prosecution is not to obtain a conviction, it is to lay before a jury what the
    Crown considers to be credible evidence relevant to what is alleged to be a
    crime.
Counsel have a duty to see that all available legal proof of the
    facts is presented
: it should be done firmly and pressed to its legitimate
    strength but it must also be done fairly. The role of prosecutor excludes any
    notion of winning or losing; his function is a matter of public duty than which
    in civil life there can be none charged with greater personal responsibility.
    It is to be efficiently performed with an ingrained sense of the dignity, the
    seriousness and the justness of judicial proceedings. [Emphasis added.]

[33]

The Crown exercises a public function involving much discretion and
    power.  It must be allowed to perform the advocacy and truth-seeking function
    with which it has been entrusted: see
R. v. Cook,
[1997] 1 S.C.R. 1113,
    at paras. 19-21;
R. v. Jolivet,
2000 SCC 29, [2000] 1 S.C.R. 751, at
    para. 18. In
Jolivet,
Binnie J. stated at para. 21:

Crown counsel is entitled to have a trial strategy and to
    modify it as the trial unfolds,
provided that the modification does not
    result in unfairness to the accused
. In exercising its discretion the
    Crown must act fairly and dispassionately. [Emphasis in original.]

[34]

Timely objection by the Crown is important because the accused should
    not be held responsible for defence counsels inadvertent or even deliberate
    failure to observe the rule: see
McNeill
,
at para. 53.

[35]

The possible impact of a late objection is perhaps most obvious in cases
    involving a jury.  When the defence has called evidence in a jury trial, counsel
    for the prosecution is entitled to address the jury last: see s. 651(3) of the
Criminal
    Code
.  Thus, counsel for the defence generally has no opportunity to
    respond to the Crowns submissions.  In addition, a valid but late objection by
    the Crown adds a complicating factor to the jurys task and places an
    additional burden on the due administration of justice.  The members of the
    jury, as triers of fact, must be instructed on how to weigh the evidence in
    light of the rules non-observance.  If those instructions are faulty and the
    accused is convicted, additional uncertainty, expense and delay resulting from
    an appeal and the ordering of a new trial may be the result.

[36]

If timely objection is made by the Crown, and the objection is upheld,
    the impact of defence counsels breach of the rule on the accuracy of the fact
    finding process and due administration of justice can be minimized.  It is more
    likely that the court will give greater consideration to a request by counsel
    to recall the witness whose evidence defence counsel is attempting to impeach.

[37]

Raising a timely objection is consistent with the Crowns duty arising
    from
Boucher
to see that all available legal proof of the facts is
    presented as well as its truth-seeking function.  If the Crown wishes to wait
    until closing submissions to object to a breach of the rule, it would be wise
    to provide a reason for doing so.  The exercise of the Crowns discretion must
    be rational, consistent with the Crowns role and with due regard for the
    administration of justice.

[38]

Although I have expressed my concern respecting the Crowns exercise of
    discretion not to raise its objection until closing submissions, in the circumstances
    of this case, I cannot accept the appellants argument that the trial judge was
    obliged to give the defence an opportunity to re-open its case for three
    reasons.

[39]

First, when defence counsel heard the Crowns submissions that the rule
    had been breached, he did not suggest to the trial judge that the witnesses be
    recalled and given an opportunity to explain.  The appellant has not alleged
    that his trial counsel was incompetent.  In the absence of such a request, the
    trial judge was not obliged to recall the witnesses on his own initiative: see
Paris
,
at para. 18;
Giroux
,
at para. 48.

[40]

Second, as indicated, how a trial judge deals with a breach is dependent
    upon the circumstances of the case.  Unlike
McNeill
, this was not a
    jury trial where an instruction was needed to overcome any prejudice to the
    appellant resulting from counsels breach.  A trial judge is presumed to know
    the law: see
R. v. Burns
, [1994] 1 S.C.R. 656, at pp. 664-65.  In
    addition, the trial judge heard the explanation of Rainford when confronted
    with the suggestion that someone other than the appellant was driving.

[41]

Third, the manner in which a trial judge chooses to deal with a breach
    of the rule involves an exercise of discretion that is entitled to considerable
    deference.  The trial judge chose a permissible option open to him.  The
    appellant has not shown any error in principle in his decision to do so.

(d)

Did the trial judge err in placing too much emphasis on the breach?

[42]

The appellant submits that the trial judge erred in relying too heavily
    on the breach of the rule in
Browne v. Dunn
when considering the
    material issue of the appellants credibility.

[43]

The trial judge stated in assessing the appellants credibility, I am
    taking into account that central aspects of his testimony were not put to the
    other three occupants of the car.  The phrase take into account is precisely
    the language that Moldaver J.A. suggested be used to instruct a jury at para.
    49 of
McNeill
.  He stated:

If [an instruction] is warranted, the jury should be told that
    in assessing the weight to be given to the uncontradicted evidence, they may
    properly take into account the fact that the opposing witness was not
    questioned about it. The jury should also be told that they may take this into
    account in assessing the credibility of the opposing witness.

[44]

It was open to the trial judge to consider the defences failure to
    properly confront the three witnesses with the appellants contrary story when
    weighing his credibility on the key disputed fact.

[45]

I would therefore not give effect to the appellants first ground of
    appeal.

(2)

Did the trial judge err in using Officer Batess evidence to confirm the
    evidence of the other Crown witnesses?

[46]

The appellant submits that the trial judge erred in determining that
    Officer Batess evidence confirmed that of Billingsley, Rainford and Munro
    thereby enhancing their credibility.  The trial judge stated that the evidence
    of the three men was reliable because it was consistent with that of Officer
    Bates on the manner in which the car was being driven before the crash.  The
    appellant submits that Officer Batess evidence on this fact did not enhance
    the credibility of the three men on the only material issue before the court,
    namely, who was driving the car at the time it crashed.  The manner of driving
    was not the issue and Officer Batess evidence on this point was not
    challenged.

[47]

The appellant submits that because Officer Batess evidence is equally
    consistent with the truth as with the falsity of the Crown witnesses evidence
    as to who was driving, the evidence could not be confirmatory on that issue.  For
    evidence to be confirmatory it must enhance the probability of truth of the
    suspect witnesss evidence on a substantive part of the case.  If the evidence
    is equally consistent with the truth as with the falsity of the proposition for
    which it is asserted, it is not confirmatory: see
Sands Estate v. Sonnwald
(1986), 9 C.P.C. (2d) 100 (Ont. H.C.).

[48]

As the appellant acknowledges in his factum, however, confirmatory
    evidence need not implicate the accused: see
R. v. Kehler
, 2004 SCC
    11, [2004] 1 S.C.R. 328, at paras. 12-16.  Nor does the fact that the evidence
    was not challenged remove its capacity to be considered as confirmatory evidence.
     A fact that is capable of being confirmed does not lose that quality simply
    because a party chooses not to challenge it: see
R. v. Gagnon
(2000),
    136 O.A.C. 116, at para 16;
R. v. McNamara
(No. 1) (1981), 56 C.C.C.
    (2d) 193 (Ont. C.A.), at p. 277.

[49]

Contrary to the appellants submission, the trial judge did not use Officer
    Batess evidence as direct confirmation of the identity of the driver of the
    car.  The core of the defence argument at trial was that the inconsistencies in
    the evidence of the three witnesses as to who drank what and when, and their
    state of intoxication, made them inherently unreliable witnesses on the issue
    of who was driving at the key time.  The trial judge responded to this argument
    by saying, Officer Bates was a reliable witness whose evidence I accept.  He
    was on duty as a police officer and he was not consuming alcohol.  The
    following aspects of the evidence of Billingsley, Rainford and Munro as to the
    sequence of events just before the car crash were confirmed by Officer Bates:

·

Rainfords description of the defendant turning right at Pethricks
    Corners and accelerating;

·

Rainford and Billingsleys testimony as to the police pursuit
    with flashing emergency lights and the chase being discontinued;

·

Their account of the timing of the start of the chase and the
    location of the crash;

[50]

The fact that Officer Batess evidence confirmed the evidence of the
    three witnesses showed that, contrary to the defence submission, they were not
    so intoxicated that their evidence as to what happened at the material time was
    unreliable.  Instead, their ability to recall details at the relevant time was
    reliable and enhanced their overall credibility.  The trial judge therefore
    found their evidence that the appellant was the driver for the entire night to
    also be reliable.  He was entitled to use Officer Batess evidence as he did.

[51]

I would also dismiss this ground of appeal.

E.

CONCLUSION

[52]

For the reasons given I would dismiss the appeal.  The trial judge did
    not err in his application of the rule in
Browne v. Dunn
or in
    treating the evidence of Officer Bates as confirming the reliability of the other
    Crown witnesses evidence.

Released: December 11, 2013                                    
    Karen M. Weiler J.A

KMW                                                               
    I agree J. MacFarland J.A.

I agree David Watt J.A.


